Appeal from a judgment of the Supreme Court (Lewis, J.), entered June 30, 1995 in Clinton County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the proceeding as moot.
Petitioner commenced this CPLR article 78 proceeding to challenge an administrative determination made after a prison disciplinary proceeding. Respondents subsequently reversed the determination and directed that the disciplinary proceeding be expunged from petitioner’s records. As a result, Supreme Court dismissed the petition as moot. Petitioner appeals, arguing that respondents did not have jurisdiction to reverse the determination and that he was deprived of due process. We find these claims to be conclusory and without merit. Accordingly, Supreme Court’s judgment dismissing the petition is affirmed.
Cardona, P. J., Mercure, Crew III, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.